Citation Nr: 1120022	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Navy from January 1963 to October 1982, and from April 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which determined that new and material evidence had been received sufficient to reopen the Veteran's claims of entitlement to service connection for a bilateral hearing loss disorder and a low back disorder.  Despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that, although the Veteran's claim of entitlement to service connection for a low back disorder was originally adjudicated as a claim of entitlement to service connection for a lumbosacral strain, the issue on appeal has been recharacterized to fully encompass all theories of entitlement.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

The Board further notes that the issue on appeal was certified as whether new and material evidence had been received sufficient to reopen the claim, as will be explained below, the issue has been recharacterized to consider service connection on a de novo basis.  See 38 C.F.R. § 3.156(c) (2010).

In March 2010, the Board remanded the appellant's claim for additional development, specifically, to afford him a new VA examination and to attempt to obtain additional service treatment records.  This was accomplished, and in March 2011, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

The Veteran's current low back disorder is not shown by the competent and probative evidence of record to be causally-related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's current low back disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the lumbar spine did not manifest to a compensable degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, (regarding the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim), was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a May 2006 letter.  The Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder 

contains the Veteran's available service and post-service treatment records, and a VA compensation and pension examination report dated July 2010.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

Review of the examination report shows that the VA examiner reviewed the Veteran's complete claims folder, elicited from the Veteran his history of low back injuries, symptomatology and treatment, and performed a comprehensive physical examination, complete with a review of diagnostic test results.  He also provided clinical findings detailing the results of the examination, along with thorough reasons and bases for his conclusion that the Veteran's current low back disorder neither stems from, nor is related to an incident of active duty service.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.

In addition, the Board concludes that all reasonable efforts to develop evidence for the record have been made.  In this regard, the Board notes that in May 2006, prior to issuing its rating decision, the RO requested that the National Personnel Records Center ("NPRC") obtain the Veteran's service treatment records and alternative sources of service treatment information.  The NPRC subsequently responded by providing service treatment and examination reports for the period 1963 to 1989.  However, there were no clinical treatment records for the period January 1964 to April 1969.  In May 2010, while the claim was in remand status, VA made a request to NPRC to search for any additional service treatment records that had not yet been sent, to specifically include the aforementioned period from January 1964 to April 1969.  In June 2010, the NPRC responded that all of the Veteran's available service treatment reports had previously been furnished to VA.  

Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service medical records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Here, the Board notes that, pursuant to the Board remand, the RO sent a letter to the Veteran, dated March 2010, advising him that it had requested that the NPRC send any additional service treatment records, and requested that the Veteran complete an Authorization and Consent Form (VA Form 21-4142) to allow VA to obtain updated private treatment records.  It further advised the Veteran to send any additional information or evidence that he wished to have considered by VA in reference to his claim.  The Veteran subsequently returned the completed form, and the RO obtained updated private treatment records from several providers.  

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.
Finally, the Board observes that, although the Veteran's claim was initially certified to the Board as a request to reopen a previously-denied claim based on the submission of new and material evidence (see 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010)), VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  

Here, because the Veteran's service treatment records were not originally available at the time VA first considered his claim, the Board will review the Veteran's claim on a de novo basis.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

The Veteran contends that his current low back disorder stems from an in-service injury, which occurred sometime between 1964 and 1965, when he "popped" his back after an emergency aircraft landing.  See VA examination report, July 2010. 

A review of the Veteran's available service treatment records reveals no evidence that the Veteran complained of, sought treatment for, or was diagnosed with a low back disorder during service.  During his January 1963 service enlistment examination, his spine was found to be within normal limits; on the accompanying medical history report, the Veteran indicated that he had never experienced recurrent back pain.  Normal findings for his back were also noted during subsequent periodic service examinations, including during his August 1982 service retirement examination.  The accompanying medical history report, however, shows that, for the first and only time during service, the Veteran reported that he was experiencing recurrent back pain.  

In August 1986, four years after the Veteran's first period of active duty service, he was afforded a VA examination pursuant to his claim of entitlement to service connection for a low back disorder.  At that time, he told the examiner that he had strained his back in 1964, and had experienced three other short episodes of back problems in service, for which he received medicine from the dispensary.  He also said that he had engaged in welding work since leaving service and "would strain his back at times."  Upon examination, he was found to have full range of motion of the spine with no apparent pain on movement.  The examiner diagnosed the Veteran as having recurrent mild lumbosacral strains, but without any evidence of a back disorder on examination.  

In April 1987, the Veteran reenlisted for active duty service.  His September 1986 reenlistment examination revealed completely normal findings for the back, and on the medical history report, he again stated that he was not then, and had not previously experienced recurrent back pain.  Service treatment records between 1987 and 1988 revealed no evidence of any back disorders.  During his April 1989 examination to transfer to the reserves, the Veteran again denied ever having experienced any recurrent back pain.  The April 1989 examination revealed completely normal findings for his back and other musculoskeletal regions.

The claims folder contains no medical evidence to show that the Veteran was either treated for, or diagnosed with degenerative disc disease or arthritis of the lower back within the one-year period following his April 1989 separation from active duty service.  As such, service connection on a presumptive basis is not applicable.

Post-service private treatment records show that the Veteran did not seek treatment for a low back condition until October 2005, when he was seen for complaints of low back pain.  A lumbar spine MRI revealed small disc protrusions with disc dehydration and mild degenerative changes.  The diagnosis was back pain with radiculopathy.  There is no indication in the treatment notes, however, that the Veteran ever told the clinician that he had sustained a back injury during military service, or that he had been experiencing chronic low back pain for several decades.  Subsequent treatment records show that he continued treatment and received a series of epidural steroid injections.  A March 2010 lumbar spine x-ray revealed moderate degenerative spondylosis at multiple levels with disc space narrowing and osteophyte formation.

In July 2010, during his VA spine examination, the Veteran told the examiner that, following his in-service back injury, he had experienced only intermittent back pain for several years, after which time, the pain became chronic.  Although he denied having any post-service injuries, he noted that he had been self-employed for many years in the construction field performing remodeling work.  After noting that he had reviewed the complete evidence of record and performed a comprehensive physical examination with review of diagnostic tests, the VA examiner diagnosed the Veteran with lumbar spine muscle strain during service, based upon the history as reported by the Veteran, and degenerative disc and joint disease, as evidenced by MRI and x-rays reports.  He opined that the Veteran's current low back disorder was less likely than not related to the low back strain he allegedly incurred in the early 1960's.  In this respect, he noted that any lumbar spine strain would more than likely have resolved, given that the Veteran had been seen on sick-call approximately 39 times without any mention of ongoing back trouble.  He further observed that during in-service examinations in 1967, 1968, 1969, 1970, 1972, 1976, 1980, 1986 and 1989, not only was the Veteran's back found to be normal, but on all available medical history reports (two were either missing or were not completed), the Veteran specifically indicated that he had no recurrent back pain.  Thus, the examiner noted that there were 48 instances after the Veteran's alleged back injury that he was seen for medical treatment and had had the opportunity to report back pain but failed to do so.  He observed that the only time he reported back pain was during his 1982 retirement physical, during which the physical examination, however, had revealed normal findings.  The examiner added that, given that the MRI and x-ray reports of record had consistently shown the Veteran's lumbar spine changes as being progressive in nature, his low back condition was more likely than not the result of age-related changes, and was also less likely related to any barotraumas or microembolization resulting from compression/decompression associated with the Veteran's training dives (which the Veteran also cited as being responsible for his low back condition).  Finally, in support of his opinion, the VA examiner also cited several studies, in which numerous risk factors were cited for the types of degenerative processes shown in the Veteran's back, including smoking, obesity, older age and physically-strenuous work.  



III.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for a low back disorder.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such condition.

With regard to granting service connection on a direct basis, as discussed above, there is no probative evidence that the Veteran sustained a low back injury during service, or that he suffered from a chronic low back disorder.  In addition, during all of his in-service examinations, he was found to have completely normal findings for the back.  There was only one instance, in 1982, in which he reported that he was experiencing recurrent back pain.  However, as noted, his service treatment records, including his April 1989 service separation examination, all revealed his spine to be normal.  In addition, the claims folder contains no competent or probative evidence of a relationship between the Veteran's current lumbar spine disorder and service, as the VA examiner concluded that his low back disorder was more likely than not the result of the natural aging process.

In addition to the medical evidence, the Board has also considered the Veteran's assertion that he sustained a back injury in service.  In this respect, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that low back pain is the type of condition that the Veteran is competent to describe.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  As such, his assertions are entitled to some probative weight.  

However, while the Veteran is competent to testify that he injured his back during service and that he has experienced back pain ever since, the competence of lay testimony must be distinguished from the credibility of the testimony.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  In this case, even assuming, arguendo, that the Veteran did sustain a lumbar spine injury in service, the first documented post-service evidence of a back disorder was in 2005, some 16 years after service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In other words, the fact that the Veteran did not seek treatment for a chronic low back condition for more than 15 years after service weighs heavily against the notion of a chronic or persistent disability.  Id. 

Finally, with regard to granting service connection on a presumptive basis, as noted above, because there is no medical evidence indicating that the Veteran was diagnosed with arthritis of the lumbar spine within the one-year presumptive period following service, service connection for a low back disorder on a presumptive basis is not for application.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER


Entitlement to service connection for a low back disorder is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


